EXHIBIT 10.20
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     This Amendment (this “Amendment”) is made as of June 28, 2011 by and among
Molex Incorporated, a Delaware corporation (the “Company”), JPMorgan Chase Bank,
N. A., individually and as administrative agent (the “Administrative Agent”),
and the other financial institutions signatory hereto.
R E C I T A L S:
     A. The Company, the Subsidiary Borrowers party thereto, the Administrative
Agent and the Lenders are party to that certain Credit Agreement dated as of
June 24, 2009, as amended by Amendment No. 1 to Credit Agreement dated as of
January 11, 2010 and Amendment No. 2 to Credit Agreement dated as of March 25,
2011 (as may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.
     B. The Company, the Administrative Agent and the undersigned Lenders wish
to amend the Credit Agreement on the terms and conditions set forth below.
     Now, therefore, in consideration of the mutual execution hereof and other
good and valuable consideration, the parties hereto agree as follows:
          1. Amendment to Credit Agreement. Upon the Effective Time (as defined
below), the Credit Agreement shall be amended as follows:
          (a) Section 1.01 of the Credit Agreement shall be amended by adding
the following new defined term therein in the appropriate alphabetical order:
          “Molex Japan Disputed Indebtedness” means the disputed liability of
the Company and/or its Subsidiaries relating to unauthorized activities at Molex
Japan, as described in the Company’s Form 10-Q filed with the Securities and
Exchange Commission for the quarterly period ending March 31, 2011.
          (b) Section 1.01 of the Credit Agreement shall be amended by amending
and restating clause (g) of the definition of “Permitted Encumbrances” in its
entirety to read as follows:
          (g) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions
and/or Liens arising in the ordinary course of business with respect to deposit
accounts relating to intercompany cash pooling, interest set-off and/or sweeping
arrangements;





--------------------------------------------------------------------------------



 



          (c) Section 3.06(a) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
          (a) Except as disclosed in the Company’s Form 10-Q filed with the
Securities and Exchange Commission for the quarterly period ending March 31,
2011, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any
Credit Document or the Transactions
          (d) Section 6.08 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:
          SECTION 6.08 Restrictive Agreements. The Company will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure the
obligations of the Borrowers hereunder or under any guaranty thereof, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any Swap
Agreement with a Lender or an Affiliate of a Lender that incorporates the
covenants herein by reference, (ii) the foregoing shall not apply to
restrictions and conditions existing or anticipated on the Second Amendment
Effective Date identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification of, any such restriction or
condition expanding the scope thereof), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof and (vi) the foregoing shall not apply to
restrictions or conditions which are included in privately placed senior notes
of the Company issued after the Second Amendment Effective Date and which are no
more restrictive than the provisions of this Agreement or which, under certain
circumstances, require that Liens securing other Indebtedness of the Company
equally and ratably secure such notes and other obligations arising under the
related note purchase agreements.

2



--------------------------------------------------------------------------------



 



          (e) Article VII of the Credit Agreement shall be amended by adding the
following proviso at the end of clause (g) therein:
          provided that, notwithstanding anything to the contrary herein, no
default under the Molex Japan Disputed Indebtedness shall constitute a Default
hereunder, unless and until it shall be determined by a final non-appealable
judgment (or the Company or any Subsidiary shall agree in a settlement agreement
or other similar agreement) that the Company or any Subsidiary is liable for the
Molex Japan Disputed Indebtedness (or any portion thereof), and the amount of
money that the Company or any Subsidiary is obligated to pay with respect
thereto shall remain due and unpaid for 30 days after payment is required
pursuant to the terms of such judgment or settlement (or similar) agreement;
          2. Representations and Warranties of the Company. The Company
represents and warrants that:
          (a) The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;
          (b) Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
the date hereof as if made on the date hereof (except any such representation or
warranty that expressly relates to or is made expressly as of a specific earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) with respect to or as of such
specific earlier date); and
          (c) No Default has occurred and is continuing.
          3. Effective Time. This Amendment shall become effective upon (the
“Effective Time”) (a) the execution and delivery hereof by the Company, the
Administrative Agent and the Required Lenders (without respect to whether it has
been executed and delivered by all Lenders) and (b) the execution and delivery
by the Company and each of the Subsidiary Guarantors of a Reaffirmation of
Guaranty substantially in the form of Exhibit A hereto. In the event the
Effective Time has not occurred on or before June 30, 2011, this Amendment shall
not become operative and shall be of no force or effect.

3



--------------------------------------------------------------------------------



 



          4. Miscellaneous.
          (a) Except as specifically amended or waived above, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
          (b) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any Credit Document, or
constitute a waiver of any provision of the Credit Agreement or any Credit
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.
          (c) Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
          (d) This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed an original but all such counterparts
shall constitute one and the same instrument. Delivery of an executed signature
page of this Amendment by facsimile transmission or other electronic
transmission shall be effective as delivery of manually executed counterpart
hereof.
          5. Costs and Expenses. The Company hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the reasonable and
documented fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
          6. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of Illinois.
[signature pages follow]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first above written.

            MOLEX INCORPORATED
      By:           Its:        

Signature page to Molex Amendment

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N. A.,
individually and as Administrative Agent
      By:           Its:                

Signature page to Molex Amendment

 



--------------------------------------------------------------------------------



 



            [LENDERS]
      By:           Its:                

Signature page to Molex Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF GUARANTY
          Each of the undersigned (a) acknowledges receipt of a copy of
Amendment No. 3 to Credit Agreement (the “Amendment”), amending the Credit
Agreement dated as of June 24, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), (b) consents to
the Amendment and each of the transactions referenced therein, (c) hereby
reaffirms its obligations, as applicable, under the Parent Guaranty and the
Subsidiary Guaranty and (d) agrees that all references in any Credit Document to
the “Credit Agreement” shall hereafter mean and be a reference to the Credit
Agreement as amended by the Amendment. Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Credit Agreement.
Dated as of June 28, 2011

            MOLEX INCORPORATED,
a Delaware corporation
      By:           Name:           Title:        

            CARDELL CORPORATION,
a Michigan corporation
      By:           Name:   David D. Johnson        Title:   Treasurer     

            MOLEX INTERNATIONAL, INC.,
a Delaware corporation
      By:           Name:   David D. Johnson        Title:   Treasurer     

            MOLEX CV HOLDINGS, INC.,
a Delaware corporation
      By:           Name:   David D. Johnson        Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

            MOLEX CONNECTOR CORPORATION,
a Delaware corporation
      By:           Name:   David D. Johnson        Title:   Treasurer     

           
MOLEX COPPER FLEX PRODUCTS, INC., a Minnesota
corporation
      By:           Name:   David D. Johnson        Title:   Treasurer     

            WOODHEAD INDUSTRIES, INC.,
a Delaware corporation
      By:           Name:   David D. Johnson        Title:   Assistant
Treasurer     

            WOODHEAD INTERCONNECT, INC.,
a Delaware corporation
      By:           Name:   David D. Johnson        Title:   Treasurer       
AERO-MOTIVE COMPANY,
a Michigan corporation
      By:           Name:   David D. Johnson        Title:   Vice President     
  CENTRAL RUBBER COMPANY,
an Illinois corporation
      By:           Name:   David D. Johnson        Title:   Treasurer     

Signature Page to Reaffirmation of Guaranty

 



--------------------------------------------------------------------------------



 



            DANIEL WOODHEAD COMPANY,
a Delaware corporation
      By:           Name:   David D. Johnson        Title:   Treasurer        DW
HOLDING, L.L.C.,
a Delaware limited liability company
      By:           Name:   David D. Johnson        Title:   Treasurer       
WOODHEAD L.P.,
a Texas limited partnership
      By:           Name:   David D. Johnson        Title:   Treasurer     

            POLYMICRO TECHNOLOGIES, LLC,
a Delaware limited liability company
      By:           Name:   David D. Johnson        Title:   Assistant
Treasurer        WH TWO, LLC,
a Delaware limited liability company
      By:           Name:   David D. Johnson        Title:       

Signature Page to Reaffirmation of Guaranty

 